It is quite true that one may not recover a judgment for a debt created, by participating in gambling, but I apprehend that there are honest gamblers who may wish to pay their obligations as far as it is possible for them to do so. I also think that a gambler may voluntarily arrange to pay his gambling debts and that if he delivers money to a third party (though that third party may be a lawyer) with which to settle his gambling debts by compromise it is the duty of the person so receiving such money to use it for the purpose for which it was placed in his hands. The allegations of the answer are sufficient to show that a compromise settlement agreement was reached between the principal, which if carried out would leave fifty dollars in the hands of Mr. Strong as a fee for his services. According to the allegations of the answer the agreement and delivery of the money was for the settlement and not for the repudiation of the debt — I think judgment on the pleadings, should have been for the complainant.